PER CURIAM.
We affirm because of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), although we conclude the court’s reference to the husband’s “station in life” was not appropriate, if intended.
We call to the attention of bench and bar the adoption of Title I of the Family Support Act of 1988, amending child support provisions of the Social Security Act, and specifically Subtitle A, Section 103, the subject of which is state guidelines for child support award amounts.
GLICKSTEIN, WALDEN and STONE, JJ., concur.